*203MEMORANDUM **
Chang K. Kim appeals pro se the district court’s summary judgment in favor of the Secretary of the Navy in his Title VII action alleging race and gender discrimination. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Devereaux v. Abbey, 263 F.3d 1070, 1074 (9th Cir.2001) (en banc), and we affirm.
The district court properly granted summary judgment to the defendant because Kim failed to raise a genuine issue of material fact as to whether the Navy’s decision to impose a 15-day suspension was due to a discriminatory motive rather than because of two incidents of misconduct. See Aragon v. Republic Silver State Disposal, Inc., 292 F.3d 654, 658-59 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.